Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142289 & (16)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SHERYL GALE JONES-COLLIER,                                                                               Brian K. Zahra,
  Personal Representative of the Estate of                                                                            Justices
  MADELLE L. JONES, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 142289
                                                                    COA: 300884
                                                                    Wayne CC: 04-427696-CH
  LOUIS CUNNINGHAM,
           Defendant-Appellant,
  and
  CUNNINGHAM ADVISORY SERVICES,
  INC., THE LOUIS CUNNINGHAM TRUST,
  LEC PROPERTIES a/k/a LEC PROPERTIES,
  LTD., LEC PROPERTIES LIMITED
  PARTNERSHIP, and LEC PROPERTIES
  PARTNERSHIP,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 4, 2010 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 26, 2011                    _________________________________________
         d0125                                                                 Clerk